Citation Nr: 0323998	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  97-28 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Veteran and the veteran's wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1996 and August 1997 
decisions by the Department of Veterans Affairs (VA) Roanoke, 
Virginia, Regional Office (RO).  The November 1996 rating 
decision granted service connection for PTSD and assigned an 
initial evaluation of 10 percent.  The August 1997 decision 
denied service connection for bilateral hearing loss and 
tinnitus.

The veteran testified before a Veterans Law Judge at a 
hearing held at the central office in January 2000.  In July 
2000, the Board remanded the claims for further development.  
Also remanded at that time, was a claim for entitlement to 
service connection for bilateral frozen feet.  That claim was 
subsequently granted by the RO and is, therefore, no longer 
before the Board.  The development requested with regard to 
the claims for entitlement to service connection for 
bilateral hearing loss and tinnitus and entitlement to an 
increased initial rating for PTSD was completed by the RO.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that the veteran's 
bilateral hearing loss had its origins in service, nor does 
the evidence show that the veteran's current bilateral 
sensorineural hearing loss was manifest until many years 
after service.

3.  The evidence does not reasonably show that the veteran's 
tinnitus had its origins in service.

4.  The evidence of record reasonably shows that the 
veteran's PTSD is productive of definite social and 
industrial impairment and occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

5.  At the veteran's personal hearing, conducted in January 
2000, he indicated that he would be satisified with a 30 
percent rating for PTSD.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2002).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


3.  The criteria for an initial rating of 30 percent, and no 
more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.130, Diagnostic Code 9411, 4.132, 
Diagnostic Code 9411 (1996 & 2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).


In this case, the Board finds that, to the extent possible, 
all relevant facts have been properly developed in regard to 
the veteran's claims, and no further assistance is required 
in order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to these claims.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  
Specifically, the RO has obtained records corresponding to 
medical treatment reported by the veteran and has afforded 
him VA examinations addressing his disabilities.  There is no 
indication of additional relevant medical evidence pertinent 
to these claims that has not been obtained by the RO to date.

The Board is aware that, with the exception of one record 
from the Surgeon General's Office, the veteran's service 
medical records are not currently associated with the claims 
file.  However, the RO requested the service medical records 
in March 1996 from the National Personel Records Center 
(NPRC).  The NPRC forwarded the record from the Surgeon 
General's Office in June 1996 indicating that this was the 
only record available.  The veteran testified, at his January 
2000 hearing before a Veterans Law Judge, that he had been 
informed that his service medical records had been destroyed 
in a fire.  Prior to the VCAA's enactment, the United States 
Court of Appeals for Veterans Claims (Court) had held that in 
cases where the veteran's service medical records were 
unavailable, through no fault of the veteran, there was a 
"heightened duty" to assist the veteran in the development 
of the case.  See generally McCormick v. Gober, 14 Vet. App. 
39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App.365, 367 
(1991).  This heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  Although there are no specific indications of 
record, the Board notes that the RO reported repeated 
attempts to obtain the veteran's service medical records.  
The veteran reported that he was informed that the records 
had been destroyed in a fire.  As noted above, the RO sought 
all treatment records reported by the veteran.  There are no 
indications of any other alternate records that the RO has 
not already obtained or attempted to obtain.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the December 
2002 Supplemental Statement of the Case.  See 38 U.S.C.A. 
§ 5103 (West 2002).  In this issuance, the RO notified the 
veteran of the evidence needed to substantiate his claims.  
The RO also cited to the provisions of 38 C.F.R. § 3.159 
(2002), indicating that the VA would obtain all identifiable 
medical records (providing that the veteran provided signed 
releases, as necessary) and that, if such efforts proved 
unsuccessful, the VA would inform the veteran that it was his 
ultimate responsibility to furnish such evidence.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on his behalf).

II.  Service Connection for Bilateral Hearing Loss
and Tinnitus

Factual Background

Service medical records consist of only one record and that 
does not refer to complaints or treatment related to hearing 
loss or tinnitus.

Service personnel records noted that the veteran received the 
Purple Heart and was wounded in action in March 1945.

The veteran and his wife testified before a hearing officer 
at a hearing held at the RO in October 1997.  The veteran 
stated that, while in combat the concussion from an explosion 
had blown him against a wall.  He testified that it took a 
few weeks after this incident for his hearing to begin to 
return to normal.  The veteran reported that he had a 
constant ringing in his ears from that point forward.  He 
indicated that he was also caught in an artillery barrage.  
He testified that he did not have any treatment for hearing 
loss within one year of service.  The veteran's wife did not 
make any statements with regard to his hearing loss or 
tinnitus.

The veteran testified before a Veterans Law Judge at a 
hearing held at the Central Office in January 2000.  He 
reiterated much of the testimony he gave in October 1997.  In 
addition, the veteran testified that his military 
occupational specialty was rifleman.  He stated that he 
worked in a factory after separation from service for almost 
30 years.  The veteran indicated that he did not wear ear 
plugs, but the noise level was not oppressively loud.  He 
stated that he was a supervisor and spent most of his time 
moving around the factory and not next to the machines.

A November 2000 VA examination report noted that the 
veteran's claims file was reviewed.  The examiner reported 
the veteran's post-military noise exposure, which included 
one year's work as a welder, nine years work as a 
steamfitter, and 29 years work in a manufacturing plant.  The 
examiner indicated that the veteran's work was in a "noise 
hazardous environment."  The veteran reported constant 
tinnitus experienced in both ears.  On examination, puretone 
thresholds were as follows:

 

Speech recognition scores were 100 percent in the left ear 
and 96 percent in the right ear.  The diagnoses were 
bilateral tinnitus and mild to moderate sensorineural hearing 
loss.  In answer to the Board's request that the examiner 
render an opinion as to whether any current bilateral hearing 
loss or tinnitus was etiologically related to service, the 
examiner stated "although the Board may find an audiologist 
or physician who is willing to make such a conclusive 
statement, the fact is that without further evidence (hearing 
test results prior to the veteran's described events and 
again just following these events) any such statement would 
be inappropriate.  Each individual's susceptibility to noise 
damage varies greatly.  It is impossible to determine date of 
onset of a given hearing loss without documentation.  The 
current configuration of [the veteran's] pure tone audiogram 
is that of classic presbycusis (aging affects).  [See 
audiogram depicted on page 711 in J. Katz, "Handbook of 
Clinical Audiology" 3rd Edition, 1985, Williams & Wilkins]  
According to C.A. Raiford [page 228 in "Communication 
Behavior and Aging:  A Sourcebook for Clinicians," 1988, 
Williams & Wilkins] "The effects of environmental agents 
such as exposure to high levels of occupational or 
recreational noise, disease, processes, or ototoxic drugs are 
difficult, if not impossible, to separate out from other 
aging processes."  [The veteran] presents a life-long 
history of noise exposure.  One cannot in good conscience 
state whether or not the hearing loss observed is a result of 
noise exposure in the military, or if it did not present 
itself until years later.  Any reputable professional in the 
field of hearing disorders would confirm that one can not 
determine the date of onset and/or the specific etiology of 
such a hearing loss without documentation of pre- and post-
exposure hearing test results.  The hearing loss is the 
culmination of all events that occurred during the 77 years 
that [the veteran] has lived."

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  If an organic neurological disorder, 
including sensorineural hearing loss, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for bilateral hearing loss or tinnitus.  
The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran currently has a level of hearing loss that is 
considered a disability for VA compensation purposes.  His 
auditory threshold is greater than 40 decibels at one 
frequency bilaterally.  See 38 C.F.R. § 3.385.

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  There is no 
medical evidence of record linking either the veteran's 
current bilateral hearing loss or tinnitus to service.  The 
Board recognizes that the veteran's service involved combat, 
which is conceded to have exposed him to acoustic trauma 
while in service, although this circumstance does not, of 
itself, afford a tenable basis for granting service 
connection under the facts of this case.

The first clinical findings indicating bilateral hearing loss 
are dated November 2000, over fifty years after the veteran 
was separated from service.  The November 2000 VA audiology 
examiner offered an opinion as to the etiology of the 
veteran's bilateral hearing loss, indicating, in effect, that 
she was unable to perceive a basis for relating hearing loss 
to service.

Given the extensive period of time intervening between the 
veteran's separation from service and the point at which 
hearing loss, and complaints of tinnitus, are initally 
documented, considered in conjunction with the fact that many 
years of post-service noise exposure is documented, the 
claims are being denied.  The above cited records do not 
consitute a nexus opinion satisfactorily linking hearing loss 
or any associated complaints of tinnitus to service, and the 
veteran's statements and testimony as a lay person do not 
suffice in this regard.

The first complaints of tinnitus are initially documented in 
November 2000, over fifty years after the veteran's 
separation from service.  In the absence of other probative 
evidence that could mitigate, or have the effect of at least 
balancing, this evidentiary circumstance, service connection 
for tinnitus is also denied.

III.  Increased Rating for PTSD

Factual Background

Service personnel records indicate that the veteran served in 
Europe during World War II, where he earned a Purple Heart 
and a Combat Infantryman Badge.

An August 1996 VA examination report indicated that the 
veteran reported being involved in combat in France and 
Belgium.  The veteran stated that he was currently 
occupationally retired.  The veteran complained of 
irritability, grouchiness and impatience.  He stated that he 
did not sleep well.  He indicated that, for years, he could 
not discuss his experiences during the war.  He reported that 
he felt nervous most of the time.  He did not report any 
intrusive thoughts.  He did indicate that he had an 
exaggerated startle response.  The veteran also stated that 
he had been more depressed lately.  He denied crying spells, 
suicidal ideation, hopeless feelings, or lack of energy due 
to depression.  He also denied homicidal ideation and violent 
behavior.  On examination, the veteran was adequately dressed 
and groomed.  He was alert, oriented, cooperative and 
talking.  His mood was anxious and depressed.  Eye contact 
was good.  Speech, affect, and psychomotor activity were 
within normal limits.  Immediate and recent memories were 
mildly impaired.  Concentration was adequate.  His fund of 
general information, abstract thinking and judgment were 
intact.  The diagnosis was PTSD.

A November 1996 rating decision granted service connection 
for PTSD and assigned an initial disability rating of 10 
percent.

A July 1997 VA examination report noted that the claims 
folder was not available for review.  The veteran stated that 
he "[flew] off the handle" and got upset over nothing.  He 
reported flashbacks three to five times a week.  The veteran 
indicated that he felt nervous all the time and worried about 
"every little thing."  He reported experiencing intrusive 
and distressing thoughts and recollections of his war 
experiences every day.  He stated that he had an exaggerated 
startle response when exposed to loud noises.  He indicated 
that he had been depressed for an hour or so daily.  The 
veteran reported that he had not had any psychiatric 
treatment.  On examination, his dress, grooming, and hygiene 
were good.  He was alert and fully oriented.  His behavior 
was appropriate, cooperative and talkative.  His mood was 
anxious and dysphoric.  He appeared to be tense and restless, 
showed limited smiling, and seemed preoccupied.  Eye contact 
was good.  Speech was normal.  His affect was appropriate, 
but mildly restricted.  Psychomotor activity was within 
normal limits.  He did not appear to be psychotic in any way.  
Insight was fair.  Recent memory was moderately impaired.  
Immediate and remote memories were intact.  Concentration was 
adequate.  Fund of general information, abstract thinking and 
judgment were intact.

The veteran and his wife testified before a hearing officer 
at a hearing held at the RO in October 1997.  The veteran 
indicated that he had intrusive thoughts two to three times a 
week.  He also reported that he had flashbacks at least 
weekly.  He stated that he had nightmares weekly, at least.  
He indicated that sudden noises startled him.  The veteran 
testified that he rarely socialized and he avoided crowds.  
The veteran's wife testified that she had observed all the 
behaviors the veteran reported.

The veteran testified before a Member of the Board at a 
hearing held the Central Office in January 2000.  He 
testified that he had flashbacks.  He also indicated that he 
was more irritable.  The veteran reported that he had a bad 
startle response.  In addition, the veteran stated that he 
would be satisfied, as to this issue, if his disability 
rating for PTSD was increased to 30 percent.

A November 2000 VA examination report indicated that the 
claims file and a copy of the Board's remand were reviewed by 
the examiner.  The veteran complained of increased 
aggravation and depression.  He also reported that he did not 
sleep well and was generally nervous.  On examination, there 
were no indications of any impairment of thought process or 
communication.  The veteran denied delusions and 
hallucinations.  Eye contact and general interaction during 
the interview were normal.  No inappropriate behaviors were 
noted.  The veteran denied any suicidal or homicidal 
thoughts, ideations, plans or intents.  He was able to 
maintain minimal personal hygiene and other basic activities 
of daily living independently.  The veteran was oriented to 
person, place and time.  Short-term memory was moderately 
impaired.  Long-term memory was intact.  He did not report 
any obsessive or ritualistic behavior.  Rate and flow of 
speech were normal, and there were no irrelevant, illogical, 
or obscure speech patterns.  He did not report any panic 
attacks.  The veteran indicated that he felt anxious and 
depressed two or three days a week.  He denied any impairment 
of impulse control.  He reported insomnia.  The examiner 
assigned a Global Assessment of Function Score (GAF) of 61.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

The Board notes that, during the pendency of this appeal, the 
regulations containing the rating criteria for psychiatric 
disorders were revised, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas, 1 Vet. App. at 312-313.  However, 
where (as here) the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), a 10 percent disability rating is warranted where 
post-traumatic stress disorder causes mild social and 
industrial impairment. A 30 percent disability rating is 
warranted where there is definite social and industrial 
impairment. The Board notes that, in a precedent opinion 
dated in November 1993, the VA General Counsel concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and that it 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 09-93 (November 9, 1993). The Board is bound by 
this interpretation of the term "definite." See 38 U.S.C.A. § 
7104(c) (West 2002).

A 50 percent disability evaluation encompasses situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment. A 70 percent 
rating is warranted for severe social and industrial 
impairment. A 100 percent rating is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior. A 100 
percent rating is also warranted where the claimant is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The Board 
notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9411 under redesignated 38 C.F.R. 
§ 4.130 provides that a 10 percent rating is warranted where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; where the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted when 
the disorder is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports an initial rating of 
30 percent for PTSD.  August 1996, July 1997 and November 
2000 VA examination reports indicated that the veteran had 
mild to moderate recent memory impairment.  In his testimony 
before a hearing officer at the RO in October 1997, the 
veteran indicated that he had nightmares and flashbacks at 
least weekly.  In addition, he reported experiencing 
intrusive thoughts two to three times a week.  The veteran's 
wife, in her October 1997 testimony, confirmed that she had 
observed all the behaviors reported by the veteran.  In 
addition, evidence of record indicates that the veteran 
experiences irritability, depression and an exaggerated 
startle response as a result of his PTSD.  Such symptoms 
reflect the level of impairment contemplated by a 30 percent 
rating under either the old or the new criteria.

A rating of 30 percent is also supported by the assignment of 
a GAF score of 61.  Although the GAF score does not fit 
neatly into the rating criteria, the GAF score is evidence 
that the Court has noted the importance of and defined the 
terms of the GAF score.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores of 61 to 70 are defined as "mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  Such symptoms are indicative of a 30 
percent evaluation.

As the veteran indicated at his January 2000 hearing before a 
Veterans Law Judge that he would be satisfied with the grant 
of a 30 percent rating for PTSD, the Board is not required to 
address the issue of whether or not the veteran meets the 
criteria requisite to the grant of the next higher rating of 
50 percent at this time.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial rating of 30 percent for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

